DETAILED ACTION
Claims 1, 19 and 20 have been amended.
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to the 103 rejection of claims 1, 11 and 12 (see applicant’s remarks; pages 7-8) have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In particular, Qamar is not relied upon to disclose the limitation “after selecting the proxy media content item, determining, using the proxy media content item as a proxy for the indicated media content item, based on analysis of a plurality of sets of media content items, a result set of one or more media content items, that are related to the indicated media content item”.  Rather, Vinna is relied upon, as shown in the rejection below.
Applicant’s arguments in regards to claims 5, 6 and 8 (see applicant’s remarks; page 9) are moot in view of the new grounds of rejection.

Claim Interpretation
Regarding claim 15, the claims recite alternative language, i.e. using the term “one or more”, and as such, the Examiner interprets certain features to not be required due to the claim language listing the features in the alternative.  The rejection below specifies the particular limitations.  	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 and 12 of U.S. Patent Application 16/452,980 (hereinafter ‘980).  Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons below.
Note: In the chart below, the examiner is utilizing only the independent claims 1 (claims 19 and 20 are similar) of the instant application against claim 1 (claims 11 and 12 are similar) of Patent Application ‘980. 
Instant Application 16/451,780
Application 16/452,980
Claim 1: A method, comprising: at a server system of a media-providing service, the server system having one or more processors and memory storing instructions for execution by the one or more processors:

receiving an indication of a media content item from a device of a user of a media content provider;

determining a first set of values that correspond to characteristics of the indicated media content item;

selecting a proxy media content item for the indicated media content item, that is not the same media content item as the indicated media content item, wherein the proxy media content item has a second set of values that meets similarity criteria for the first set of values and is selected from a defined set of content items;

after selecting the proxy media content item, determining, using the proxy media content item as a proxy for the indicated media content item, based on analysis of a plurality of sets of media content items, a result set of one or more media content items that are related to the indicated media content item; and

providing information associated with the result set of media content items to the device of the user.

Claim 1: A method, comprising: 
at a server system of a media-providing service, the server system having one or more
processors and memory storing instructions for execution by the one or more processors:

receiving an indication of a media content item from a device of a first user of a media content provider;

determining a first set of values that correspond to characteristics of the indicated media content item;

selecting a proxy media content item for the indicated media content item, that is not the same media content item as the indicated media content item, wherein the proxy media content item has a second set of values that meets similarity criteria for the first set of values and is selected from a defined set of media content items;

after selecting the proxy media content item, generating, using the proxy media content item as a proxy for the media content item, from the defined set of media content items, a result set of media content items, the result set of media content items including media content items that are associated with the indicated media content item;

determining a result set of users of the media content provider associated with the result set of media content items; and

transmitting, to the device of the first user, information associated with the result set of users of the media content provider.



	As shown in the chart above, a comparison between independent claim 1 (claims 19 and 20 are similar) of the instant application and the independent claim 1 (claims 11 and 12 are similar) of the Application ‘980 reveals that Application ‘980 claim 1 (claims 11 and 12 are similar) is simply a species of the broader genus claim 1 (claims 19 and 20 are similar) of the instant application.
As such, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art that the independent claims presented in the instant application are disclosed in claims(s) of the Application ‘980.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Qamar (U.S. 9,589,237 B1) in view of Vinna et al. (U.S. 2014/0229894 A1). 
Regarding claims 1, 19 and 20, Qamar discloses a method, comprising: 
at a server system of a media-providing service, the server system having one or more processors and memory storing instructions for execution by the one or more processors (see Qamar; column 4 lines 7-10, column 11 lines 35-37, column 12 lines 10-14; Qamar discloses a media distribution platform that includes a client-server data system, which includes a processor device with memory):
receiving an indication of a media content item from a device of a user of a media content provider (media distribution platform) (see Qamar; column 4 lines 7-10, 48-51, column 7 lines 41-43 and 51-53; Qamar discloses client devices communicatively coupled to media distribution platform. Interaction data, e.g. songs/videos being played or playlists being created, i.e. “indication of a media content item”, performed by the end-user is collected.  In particular, an activity can be detected based on the data collected from client device running a media streaming application);
determining a first set of values (feature vectors) that correspond to characteristics (detected activity) of the indicated media content item (see Qamar; column 4 line 66 – column 5 line 5, column 7 lines 54-65 and column 9 lines 9-11; Qamar discloses media object list such as playlist, i.e. “indicated content item”, containing metadata.  Identifying feature vectors, such as words like “running” and “workout”, corresponding to the detected activity, i.e. “characteristics of the indicated content item”.  In particular, the feature vectors are a media object identifier contained in a media object list, e.g. playlist.  For example, the title of the media object list suggests the activity of workout);
selecting a proxy media content item for the indicated media content item, that is not the same media content item as the indicated media content item, wherein the proxy media content item has a second set of values (other feature vectors) that meets similarity criteria (closest in vector space) for the first set of values (feature vectors) and is selected from a defined set of content items (see Qamar; column 7 line 66 – column 8 line 14; Qamar discloses calculating the cosine similarities between the feature vector identified and other feature vectors, i.e. the distance between the vectors in the vector space.  The computed cosine similarities is sorted, i.e. “defined”, to identify various objects, “defined set of content items”, which include media objects, media object lists or combination, that are the closest in vector space and selects one or more of the objects, i.e. “selecting a proxy media content item”).
While Qamar discloses a “proxy media content item”, as discussed above, as well as, identifying and presenting resulting  media object playlists that includes related media objects (see Qamar; column 7 line 66 – column 8 line 14 and column 8 lines 25-32 and 44-48), Qamar does not explicitly disclose after selecting the proxy media content item, determining, using the proxy media content item as a proxy for the indicated media content item, based on analysis of a plurality of sets of media content items, a result set of one or more media content items, that are related to the indicated media content item; and providing information associated with the result set of media content items to the device of the user.
In analogous art, Vinna discloses after selecting the proxy media content item, determining, using the proxy media content item as a proxy for the indicated media content item, based on analysis of a plurality of sets of media content items, a result set of one or more media content items, that are related to the indicated media content item (see Vinna; paragraph 0045; Vinna discloses a user may select multiple songs as original seed songs, i.e. “media content item”, and the music service application can identify songs that are similar, i.e. “selecting the proxy media content item”, to the original seed songs. When the user positively rates one of identified similar songs, i.e. “proxy media content item”, (converting the positively rated song into a seed song) the music service application can identify additional songs, i.e. “result set of media content items”, based on the converted seed song and the original seed song, i.e. “associated with the indicated media content item”, corresponding to the converted seed song.  In other words, after a similar song corresponding to the original seed song is identified, additional songs are identified that are based on the original seed song, as well as, the similar converted seed song); and 
providing information associated with the result set of media content items to the device of the user (see Vinna; paragraphs 0019, 0034 and 0040; Vinna discloses the music service adds the additional songs, i.e. “result set of media content items”, to the playlist.  Further, information such as artist name, album title, genre and other information is included with the songs).
One of ordinary skill in the art would have been motivated to combine Qamar and Vinna because they both disclose features of media playlists, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate identifying a seed song and presenting a generated playlist to the user as taught by Vinna into the system of Qamar in order to provide the benefit of allowing a more efficient user experience by allowing a playlist to be automatically generated based on a rating from the user about similar songs (see Vinna; paragraph 0045).
Further, Qamar discloses the additional limitations of claim 20, a non-transitory computer-readable storage medium having one or more processors (see Qamar; column 12 lines 39-42 and 60-61).
Regarding claim 2, Qamar and Vinna disclose all the limitations of claim 1, as discussed above, and further the combination of Qamar and Vinna clearly discloses wherein the similarity criteria include criteria that are met in accordance with a determination that the second set of values has a closest vector distance in vector space to the first set of values (see Qamar; column 7 line 66 – column 8 line 14; Qamar discloses calculating the cosine similarities between the feature vector identified and other feature vectors, i.e. the distance between the vectors in the vector space).
Regarding claim 3, Qamar and Vinna disclose all the limitations of claim 1, as discussed above, and further the combination of Qamar and Vinna clearly discloses wherein the indicated media content item is distinct from the defined set of content items (see Qamar; column 4 lines 48-51 and column 8 lines 4-7; Qamar discloses interaction data that includes, for example, song being played or playlist created, i.e. “indicated content item” and identifying various objects, i.e. “set of content items”, that are closest in vector space.  As such, the song being played or playlist is distinct from the other various objects since they identified as closest objects but not the same object).
Regarding claim 4, Qamar and Vinna disclose all the limitations of claim 1, as discussed above, and further the combination of Qamar and Vinna clearly discloses wherein the defined set of content items includes one or more playlists (see Qamar; column 8 lines 4-14; Qamar discloses identifying various objects which include media object lists, e.g. playlist).
Regarding claim 9, Qamar and Vinna disclose all the limitations of claim 1, as discussed above, and further the combination of Qamar and Vinna clearly discloses wherein the information associated with the result set of media content items includes identifying information of one or more media content items (see Vinna; paragraph 0034; Vinna discloses information such as artist name, album title, genre and other information is included with the songs, i.e. “one or more media content items”).
The prior art used in the rejection of the current claim is combined using the same motivation as was applied in claim 1.
Regarding claim 10, Qamar and Vinna disclose all the limitations of claim 1, as discussed above, and further the combination of Qamar and Vinna clearly discloses wherein the information associated with the result set of media content items includes identifying information of one or more artists associated with the media content items (see Vinna; paragraph 0034; Vinna discloses information such as artist name, album title, genre and other information is included with the songs, i.e. “media content items”).
The prior art used in the rejection of the current claim is combined using the same motivation as was applied in claim 1.
Regarding claim 11, Qamar and Vinna disclose all the limitations of claim 1, as discussed above, and further the combination of Qamar and Vinna clearly discloses wherein the information associated with the result set of media content items includes metadata for the media content items (see Qamar; column 4 lines 31-34 and column 8 lines 4-13; Qamar discloses media object database stores a catalog of media in the form of media files, as well as metadata associated with the media, such as song or video titles, artist names, song or video durations, and associated album titles.  And selecting one or more of the objects to be recommended to an end-user through a media streaming application running on client device. For example one or more media objects, media object lists, or a combination thereof.  As such, the recommended media objects include metadata, such as, title and artist name; Further, Vinna discloses information such as artist name, album title, genre and other information is included with the songs, as well as, any other metadata; see Vinna; paragraphs 0034 and 0049).
The prior art used in the rejection of the current claim is combined using the same motivation as was applied in claim 1.
Regarding claim 12, Qamar and Vinna disclose all the limitations of claim 1, as discussed above, and further the combination of Qamar and Vinna clearly discloses wherein the information associated with the result set of media content items includes a playlist that includes the result set of media content items and the indicated media content item (see Qamar; column 8 lines 25-32 and 44-60; Qamar discloses the resulting media objects or media object playlists are sent by vector engine to the client device to be presented to an end-user in the form of, for example, a playlist, radio station, video channel or other media discovery feature.  Therefore, the playlists include the songs the user is able to play, i.e. “playlist that includes the result set of media content items and the indicated media content item”.  The selected media objects or media object playlists can be presented on client device through features in the media streaming application, for example, features shown in playlist recommendation screen and radio station screen). 
Regarding claim 13, Qamar and Vinna disclose all the limitations of claim 1, as discussed above, and further the combination of Qamar and Vinna clearly discloses wherein the result set of media content items includes the proxy media content item (see Qamar; column 7 line 66 – column 8 line 14; Qamar discloses identifying the various objects that are the closest in the vector space which results in the selection of one or more media objects, media object lists or a combination.  As such, given the combination selection, a media object, i.e. “proxy media content item”, is included in the media object lists, e.g. playlist, are the “set of media content items”).
Regarding claim 14, Qamar and Vinna disclose all the limitations of claim 1, as discussed above, and further the combination of Qamar and Vinna clearly discloses wherein receiving the indication of the media content item includes receiving the media content item (see Qamar; column 4 lines 48-51; Qamar discloses data collected such as a playlist created, i.e. the playlist is received; Further, Vinna discloses a user selecting multiple songs as original seed songs; see Vinna; paragraph 0045).
One of ordinary skill in the art would have been motivated to combine Qamar and Vinna because they both disclose features of media playlists, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate selecting original seed songs as taught by Vinna into the system of Qamar in order to provide the benefit of allowing a more efficient user experience by allowing a playlist to be generated based on similarity of selected songs by a user (see Vinna; paragraph 0045).
Regarding claim 15, Qamar and Vinna disclose all the limitations of claim 1, as discussed above, and further the combination of Qamar and Vinna clearly discloses wherein the characteristics of the indicated media content item include one or more characteristics selected from the group consisting of: a degree to which a track is acoustic, a strength of a beat, a degree to which a track sounds choppy, suitability for dancing (see Qamar; column 6 lines 1-4 and column 7 lines 54-65; Qamar discloses music playlist has a title “Dance Workout”.  Also, words like “exercise” and “workout” being identified as media object identifier), positions of a track where downbeats occur, duration of a track, average dynamic range, a measure of energy of a track, a degree to which the twelve pitches are balanced, a degree to which a track contains vocals, key, a degree to which a live audience is present, loudness, a degree of consistency of timing, fade-in point, fade-out point, modal scale, suitability for running (see Qamar; column 7 lines 54-65; Qamar discloses “running” and “workout” being identified for a media object identifier), a degree to which a track includes spoken words, tempo, time signature, and a degree to which a track is cheerful (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “suitability for dancing” and “suitability for running” alternatives).
Regarding claim 16, Qamar and Vinna disclose all the limitations of claim 1, as discussed above, and further the combination of Qamar and Vinna clearly discloses wherein the plurality of sets of media content items comprises a plurality of listening sessions for a plurality of users (see Qamar; column 4 lines 51-54; Qamar discloses interactions can be performed, for example, using one of client devices 120 and may be collected into interaction histories, e.g. media sessions, or viewing and listening histories).
Regarding claim 17, Qamar and Vinna disclose all the limitations of claim 1, as discussed above, and further the combination of Qamar and Vinna clearly discloses wherein determining the result set of content items includes determining one or more of the plurality of sets of media content items that are associated with a defined time period (see Qamar; column 4 lines 54-57 and column 9 lines 33-42; Qamar discloses media objects a user interacted with over a time period.  Determining the cosine similarities based on the interaction data such as during a time period).
Regarding claim 18, Qamar and Vinna disclose all the limitations of claim 17, as discussed above, and further the combination of Qamar and Vinna clearly discloses wherein determining the result set of content items includes analyzing media content metadata of the one or more of the plurality of sets of media content items that are associated with the defined time period using a neural network language model to determine the result set of content items (see Qamar; column 5 lines 30-35, column 7 lines 3-10 and column 9 lines 33-42; Qamar discloses a vector engine using a neural network to determine various objects corresponding to vector features.  Further, determining the cosine similarities based on the interaction data such as during a time period). 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Qamar (U.S. 9,589,237 B1) in view of Vinna et al. (U.S. 2014/0229894 A1), as applied to claim 1 above, and further in view of Sanio et al. (U.S. 2015/0213018 A1).
Regarding claim 5, Qamar and Vinna disclose all the limitations of claim 1, as discussed above.  While Qamar discloses a “defined set of content items”, as discussed above, the combination of Qamar and Vinna does not explicitly disclose wherein the defined set of content items includes content items of the media content provider that meet playback criteria.
In analogous art, Sanio discloses wherein the defined set of content items includes content items of the media content provider that meet playback criteria (popularity) (see Sanio; paragraphs 0005 and 0092; Sanio discloses generating one or more playlist content item recommendations.  An adjustment factor raises the value of the content item when the content item is indicated as being a popular, i.e. “meet playback criteria”, based on certain quantity of viewing histories and/or percentage of access histories.  Since one or more playlist content items can be recommended there is a “defined set of content items”. Further, the examiner notes that support for the interpretation of popularity being a playback criteria is found in the applicant’s specification as filed; see paragraph 0057).
One of ordinary skill in the art would have been motivated to combine Qamar, Vinna and Sanio because they all disclose features of recommending media, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Sanio’s adjustment factor into the combined system of Qamar and Vinna in order to provide the benefit of allowing a user to receive popular media content.
Regarding claim 6, Qamar, Vinna and Sanio discloses all the limitations of claim 5, as discussed above, further the combination of Qamar, Vinna and Sanio clearly discloses wherein the indicated media content item is a content item that does not meet the playback criteria (popularity) (see Sanio; paragraphs 0048, 0053 and 0092; Sanio discloses receiving a request, i.e. from a user, that includes seed data, such as playlist title, playlist description, and one or more playlist entries, i.e. “indicated content item”.  And adjustment factor may be included in the request.  The adjustment factor determines whether or not the content item is popular or not.  As such, the request can include, for example, a playlist entry that is not popular). 
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 5.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Qamar (U.S. 9,589,237 B1) in view of Vinna et al. (U.S. 2014/0229894 A1), as applied to claim 1 above, and further in view of Bilinski et al. (U.S. 2014/0067827 A1).
Regarding claim 7, Qamar and Vinna discloses all the limitations of claim 1, as discussed above.  While both Qamar and Vinna disclose the “indicated media content item”, as discussed above, the combination of Qamar and Vinna does not explicitly disclose wherein the indicated media content item is a content item that has not been previously provided to the media content provider.
In analogous art, Bilinski discloses wherein the indicated media content item is a content item that has not been previously provided to the media content provider (see Bilinski; paragraph 0022; Bilinski discloses a playlist including songs from a music library may be automatically selected to be similar to a selected seed song.  The selection criteria may include a recent song purchase, i.e. “indicated media content item”.  In other words, a seed song is selected based on a recent song purchase and since the song is recently purchased then the purchased song “is a content item that has not been previously provided to the media content provider”).
One of ordinary skill in the art would have been motivated to combine Qamar, Vinna and Bilinski because they all disclose features of media playlists, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate identifying a recent song purchase as taught by Bilinski into the combined system of Qamar and Vinna in order to provide the benefit of allowing a more efficient user experience by allowing a playlist to be automatically generated rather than the user having to manually select music (see Bilinski; paragraph 0003).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Qamar (U.S. 9,589,237 B1) in view of Vinna et al. (U.S. 2014/0229894 A1), as applied to claim 1 above, and further in view of Ranasinghe et al. (U.S. 2006/0265421 A1).
Regarding claim 8, Qamar and Vinna discloses all the limitations of claim 1, as discussed above. While Qamar discloses the result set, as discussed above, the combination of Qamar and Vinna does not explicitly disclose filtering the result set by a characteristic and providing information associated with the result set of media content items in accordance with the filtered characteristic.
In analogous art, Ranasinghe discloses filtering the result set by a characteristic and providing information associated with the result set of media content items in accordance with the filtered characteristic (see Ranasinghe; paragraphs 0119, 0122 and 0144; Ranasinghe discloses after a pool of candidate media files is created, filters chosen by the user may be applied, i.e. by the system, to the candidate pool, i.e. the generated playlist to be presented to the user.  A filter can include a release date, era, popularity, date last played, etc., i.e. “characteristic”.  The examiner notes that the interpretation of the user generating the filter is supported by the applicant’s specification as filed; see paragraph 0065).
One of ordinary skill in the art would have been motivated to combine Qamar, Vinna and Ranasinghe because they both disclose features of creating playlist, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Ranasinghe’s filtering into the combined system of Qamar and Vinna in order to provide the benefit of allowing a user the ability to have an even more customizable playlist based on particular parameters set by the user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lehtinemi et al. (U.S. 2009/0006397 A1) discloses a recommendation system wherein a first and second set of song recommendations are presented based on similarity of a user-selected song.
Gossweiler et al. (U.S. 8,258,390 B1) discloses a playlist generation in which a first media item selected for the playlist may be similar to a first received set.
Flannery et al. (U.S. 6,545,209 B1) discloses music content characteristic identification and matching by generating a playlist of songs wherein the playlist is generated from a reference song.
Slaney et al. (U.S. 2009/0049082 A1) discloses obtaining user ratings of songs and a first song is selected to be compared to the seed song.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653. The examiner can normally be reached M-F 7:30am-5:00pm (every other Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.C/Examiner, Art Unit 2442                                                                                                                                                                                                        08/24//2022

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442